Citation Nr: 1216724	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-38 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1974 to January 1989.  

The Board previously remanded this matter in September 2010.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed PTSD, had its onset in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the service connection claim for PTSD, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for an acquired psychiatric disorder.  Specifically, he maintains that his current psychiatric symptoms are related to the dangers associated with his duties as a Utility Helicopter Repairer, to include witnessing helicopter accidents which resulted in his continual fear for his life/safety in helicopters.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Service department records confirm the Veteran's military occupational specialty (MOS) of Utility Helicopter Repairer, his receipt of the Parachute Badge, the Drivers Badge and the Senior Aircraft Crewmember Badge and his completion of an Attack Helicopter Repairman Transition Course.  VA has not undertaken inquiry with the United States Army and Joint Services Records Research Center (JSSRC) to obtain definitive evidence confirming the Veteran's account of in-service helicopter accidents, to include engine fire(s), emergency landings and mechanical parachute failure(s).  Nonetheless, the service department records are consistent with the nature of claimed stressors, to include the Veteran's MOS and relevant duties, and the Veteran has provided a consistent, competent and credible account of his stressors, which are of the sort one would reasonably expect to occur over the course of a 15 year military career in Army aviation units.  Accordingly, under the unique circumstances of this case, the Board concludes that the evidence currently of record is sufficient to corroborate the Veteran's claimed in-service stressors.  See 38 C.F.R. § 3.304(f); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Further, the Board finds the Veteran's account of psychiatric symptomatology, to include in-service onset and continuity since separation, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service treatment records also document his in-service treatment for psychiatric and substance abuse related symptoms.  

Also obviously significant is that in the present matter the only medical opinion addressing the determinative question tends to weigh in favor of the claim.  The January 2011 VA examination opinion provides a clear and well reasoned opinion indicating the Veteran's current diagnosis of PTSD is, at least in part, related to his claimed in-service stressors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, the Veteran's claimed in-service stressor has been sufficiently corroborated and he has been diagnosed with PTSD and the only relevant medical opinion of record sufficiently relates the diagnosis to the Veteran's military service.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for PTSD have been met and the claim is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


